Citation Nr: 0413044	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1956 to 
September 1959, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

Initially, the Board notes that the veteran's claim for 
service connection for prostate cancer was previously 
considered and denied by the RO in a decision dated November 
1993.   In that decision, it was noted that prostate cancer 
was not one of the diseases which had been determined to be 
due to exposure to radiation.  The veteran was notified of 
the decision and his appellate rights.  Although the veteran 
did file a Notice of Disagreement and a Statement of the Case 
was issued, the veteran did not submit a Substantive Appeal.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  However, since 1993, the regulations 
pertaining to claims based on ionizing radiation have 
changed, and prostate cancer is now listed as a radiogenic 
disease. See 38 C.F.R. § 3.311(b)(2) (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that entitlement to a de novo review of a previously and 
finally denied claim based upon an intervening change in law 
or regulation creating a new entitlement derives from the new 
law or regulation and is a separate and distinct claim not 
governed by the new and material analysis.  Spencer v. Brown, 
4 Vet. App. 283 (1993).  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this 
regard, although the RO denied the claim pursuant to the laws 
and regulations governing the reopening of claims, the Board 
notes that in the July 2003 Statement of the Case, the 
veteran was notified of the laws and regulations governing 
entitlement to the claimed benefit, and has, by this and 
other information letters, and adjudicatory action, been 
advised of the evidence necessary to substantiate his 
underlying claim throughout the procedural course of the 
claims process.  The appellant and his representative have 
had an opportunity to present argument and evidence on the 
issue, and the appellant did, in fact, present such argument 
and evidence on the underlying issue of service connection.   
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have had exposure to 
ionizing radiation during his period of service.

3.  Prostate cancer was not manifested during service and has 
not been shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

In the present case, a substantially complete application was 
received in June 2000.  Thereafter, in a rating decision 
dated in April 2002 the benefits were denied.  Although the 
RO did provide the appellant with information regarding the 
evidence necessary to substantiate his claim in March 2001, 
it was only after the April 2002 rating decision was 
promulgated did the AOJ, in a September 2002 letter 
specifically provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
However, the Board again notes that the record indicates that 
prior to that time the appellant had been apprised of what 
evidence would be necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant."). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary, and such final decisions are made by the 
Board.  Because the Board makes the final decision on behalf 
of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2002 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case was provided to the 
appellant in July 2003.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's Office of General Counsel (OGC) recently issued an 
opinion on the issue of the "fourth element."  In 
VAOPGCPREC 1-2004, the OGC held that the requirement that VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board notes further, that VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical records 
have been obtained and associated with the claims file, as 
were his private medical records.  Additionally, the RO 
requested and obtained a letter from the Defense Threat 
Reduction Agency documenting whether the veteran participated 
in atmospheric nuclear testing.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had prostate cancer in 
service or within one year of service, nor does the record 
show that he exposed to ionizing radiation during his period 
of service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim to reopen is 
appropriate.
  

Background and Evidence

Service records show that the veteran served on active duty 
from September 1956 to September 1959.

Service medical records are negative for any complaints, 
treatment, or diagnosis of prostate cancer.

Private medical records dated from April 1993 to September 
1993 and from February 1994 to March 2001 document the 
veteran's diagnosis and treatment of prostate cancer.

Joseph E. Davis, Jr., M.D. submitted a letter dated September 
1993 indicating that the veteran was referred to him with an 
elevated PSA and acid phosphatase and that he was diagnosed 
with prostate cancer.

The veteran filed a statement in support of his claim in 
September 1993 relating that he had witnessed one test during 
his period of service.  He indicated that he was stationed at 
Fort Huachuca, Arizona with the Signal Corps in 1957 and that 
they were taken to White Sands, New Mexico for the 
performance of a test.  He also provided details of the 
experience and stated that he was told never to disclose the 
fact that he had been a part of the test.  

In January 2001, the veteran submitted a radiation 
questionnaire, which also provided details of his alleged 
participation in an atomic bomb detonation in White Sands, 
New Mexico.  These details were reiterated in a May 2002 
statement submitted by the veteran.

A July 2003 letter from the Defense Threat Reduction Agency 
indicated that the veteran was not assigned to a site that 
conducted nuclear atmospheric testing and that Army records 
did not document his participation in U.S. atmospheric 
nuclear testing.  The letter further stated that it was 
possible that he had participated in a simulated nuclear test 
exercise at White Sands, New Mexico.  In simulations of that 
nature, all aspects of the exercise, including the clothing 
worn, film badges, and special missions, were the same as at 
an actual detonation.  However, the detonation was non-
nuclear, and there would have been no potential for exposure 
to radiation.




Law and Analysis

The veteran contends that he is entitled to service 
connection for prostate cancer.  More specifically, he claims 
that he was exposed to ionizing radiation during his period 
of service and that his current prostate cancer is related to 
that exposure.

Applicable law provides that service connection for a 
condition claimed as due to radiation exposure can be 
established in one of three ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Malignant tumors may be presumed to have been incurred in 
service if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year of 
separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation do not 
include prostate cancer.  Id.  A "radiation-exposed" veteran 
is one who participated in a radiation-risk activity. A 
"radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  "Onsite participation" means presence at the test 
site, or performance of military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include prostate cancer.  38 C.F.R. § 
3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

When the evidence in this case is considered under the law 
and regulations as set forth above, the Board finds that the 
veteran has not presented a basis upon which to establish 
service connection for prostate cancer.  At the outset, the 
Board notes that the second method of establishing service 
connection is not available to the veteran in this case, as 
prostate cancer is not listed under 38 U.S.C. § 1112(c) and 
38 C.F.R. § 3.309.  However, since prostate cancer is listed 
as a "radiogenic disease" under 38 C.F.R. § 3.311(b), service 
connection may be established on a direct basis with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311.

Although prostate cancer is included in the list of 
radiogenic diseases found at 38 C.F.R. § 3.311(b), the 
veteran has not established exposure to ionizing radiation as 
a result of participation in atmospheric nuclear testing.  
The veteran has submitted several statements, including a 
radiation questionnaire, which described in detail his 
alleged exposure to ionizing radiation.  However, a July 2003 
letter from the Defense Threat Reduction Agency stated that 
Army records did not document the veteran's participation in 
U.S. atmospheric nuclear testing and indicated that he may 
have instead participated in a simulated nuclear test 
exercise.  Such a simulation involved a detonation that was 
non-nuclear, and there would have been no potential for 
exposure to radiation.  Thus, the Board finds that the 
veteran has not been exposed to ionizing radiation and that 
service connection is not warranted under 38 C.F.R. § 3.311. 

Lastly, the Board finds that the veteran has not established 
service connection for prostate cancer on a direct basis.  In 
this regard, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis for prostate cancer.  In fact, he was not 
diagnosed with prostate cancer until many decades after his 
separation from service.  Nor does the evidence of record 
contain any medical opinion relating the veteran's current 
disorder to his military service.  Therefore, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for prostate cancer.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for prostate cancer is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
has prostate cancer related to his military service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for prostate cancer, to include as a 
result of exposure to ionizing radiation, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



